Citation Nr: 1014560	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 
1968.  He passed away in May 2007.  The appellant is the 
Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The Veteran died in May 2007; a certificate of death 
provides that the immediate cause of death was bilateral 
acute consolidative bronchopneumonia, and that significant 
conditions contributing to death, but not resulting in an 
underlying cause of death, were chronic drug abuser (sic) and 
alcoholism.  

2.  At the time of the Veteran's death, service connection 
had been established for PTSD, evaluated as 70 percent 
disabling, and gastroesophageal reflux disease (GERD) with 
irritable bowel syndrome associated with PTSD, evaluated as 
30 percent disabling.  The combined evaluation was 80 
percent, effective November 8, 2001.  The Veteran was awarded 
a total disability based on individual unemployability 
(TDIU), effective November 8, 2001.

3.  The competent medical evidence does not show that a 
service-connected disability caused or substantially or 
materially contributed to the Veteran's death.

4.  The Veteran was not evaluated as totally disabled due to 
service-connected disabilities for ten continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his discharge from service in 
December 1968 for a period of not less than five years.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2009).

2.  DIC benefits under 38 U.S.C.A. § 1318 are not warranted.  
38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.22, 20.1106 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by a letter sent 
to the appellant in June 2007 that fully addressed all 
necessary notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

The notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).  However, such error 
was harmless given that the claimed benefits are being 
denied, and hence no rating or effective date will be 
assigned.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

In this case, the VCAA duty to notify has not been satisfied 
with respect to the first and third elements of Hupp notice.  
The Board finds that the notice errors did not affect the 
essential fairness of the adjudication.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The appellant was represented by a service organization 
throughout her appeal.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  A March 
2010 Informal Hearing Presentation (IHP) makes relevant 
contentions in support of her claims, referring to the 
Veteran's service-connected disabilities.  This fact 
demonstrates actual knowledge on the appellant's part with 
respect to the first element.  With respect to the third 
element, the IHP makes it clear that the appellant was aware 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service connected.  

As a result, the Hupp notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records.  

In the IHP the appellant's representative requested a remand 
for an opinion as to whether it is at least as likely as not 
that the Veteran's substance use disorder was secondary to 
his service-connected PTSD (IHP, at p. 6), and whether the 
Veteran was unable to secure or maintain gainful employment 
due to his PTSD and associated symptoms from June 1997 or 
earlier (IHP, at p. 10).  

The Board notes that a June 2002 rating decision granted 
TDIU, effective in November 2001, and a December 2004 Board 
decision denied service connection for drug or alcohol abuse 
secondary to service-connected PTSD.  

The Board finds that in seeking these medical opinions, the 
appellant's representative is essentially asserting that the 
June 2002 rating decision should have assigned an effective 
date for the grant of TDIU earlier than November 8, 2001, and 
that the December 2004 Board decision should have granted 
service connection for drug or alcohol abuse secondary to 
service-connected PTSD.  Thus, these assertions constitute 
claims that the June 2002 rating decision and December 2004 
Board decision are the product of clear and unmistakable 
error (CUE).  

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has made clear the fact that a veteran's survivor 
has no right to pursue a claim of CUE independent of 38 
U.S.C.A. § 5121.  Haines v. West, 154 F.3d 1298 (1998).  
Under applicable law, a pending CUE claim by a deceased 
beneficiary can be the basis for an accrued benefits claim.  
However, in this case, there was no CUE claim pending at the 
time of the Veteran's death and as a survivor, the appellant 
is limited to seeking benefits under the accrued benefits 
provision.  In light of the appellant's lack of standing to 
attack the June 2002 rating decision and December 2004 Board 
decision, her arguments regarding CUE will not be addressed.  
Moreover, even if the Veteran had standing to assert CUE, 
such a claim would be adjudicated based on the evidence of 
record at the time of the decision.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)).  Thus, no subsequent VA medical 
opinion would be relevant to the CUE claim.  

In the IHP the appellant's representative also argued for an 
earlier effective date for the grant of a TDIU, based on an 
earlier pending claim (IHP at pp. 7-8).  This also 
constitutes a claim of CUE in the June 2002 rating decision 
and the appellant is precluded by law from raising it.  
Haines, supra.

Also in the IHP, the appellant's representative requested a 
remand for an opinion as to whether it is at least as likely 
as not that the Veteran's bipolar disorder and panic disorder 
were secondary to his service-connected PTSD (IHP at p. 6), 
and whether the Veteran's PTSD prevented him from seeking 
medical treatment of bronchopneumonia necessary to save his 
life (Id.)

In this regard, the Board observes that VA has a duty to 
provide a VA examination expressing such an opinion when the 
record lacks sufficient evidence to decide the veteran's 
claim, but contains evidence of (1) a current disability, (2) 
an in-service event, injury, or disease, and (3) some 
indication that the claimed disability may be associated with 
the established event, injury, or disease.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board finds that the evidence of record is sufficient for 
the proper adjudication of the appellant's claims.  The 
record contains no competent medical evidence that 
"indicates" that there "may" be a nexus between the 
Veteran's PTSD and his bipolar disorder and panic disorder.  
See McLendon, supra.  Even if there were, a grant of 
secondary service connection for bipolar disorder and panic 
disorder would not support service connection for the cause 
of the Veteran's death or DIC benefits under section 1318.  
In addition, the record contains no competent medical 
evidence that "indicates" that there "may" be a nexus 
between the Veteran's PTSD and any decision on his part not 
to seek treatment for his fatal bronchopneumonia.  Id.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

With respect to each of the appellant's claims, the Board has 
reviewed all of the evidence in the claims file, with an 
emphasis on the evidence relevant to this appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Turning to the claim for service connection for the cause of 
the Veteran's death, when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse, children or parents.  38 U.S.C.A. § 1310.  Service 
connection for the cause of the veteran's death may be 
granted when the disability causing such veteran's death was 
incurred or aggravated while in military service, or he died 
during such service.  See 38 U.S.C.A. § 1310(b).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The contributory cause of death is one that 
contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A 
service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

The Veteran died in May 2007; the certificate of death 
provides that the immediate cause of death was bilateral 
acute consolidative bronchopneumonia, and that significant 
conditions contributing to death, but not resulting in an 
underlying cause of death, were chronic drug abuser (sic) and 
alcoholism.  

At the time of the Veteran's death, service connection had 
been established for PTSD, evaluated as 70 percent disabling, 
and GERD with irritable bowel syndrome associated with PTSD, 
evaluated as 30 percent disabling.  The combined evaluation 
was 80 percent, effective November 8, 2001.  The Veteran was 
awarded a TDIU, effective November 8, 2001.

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the Veteran's death.  

The Board observes that the Veteran's service medical records 
are negative for any complaints, symptoms, findings or 
diagnoses related to his non-service-connected 
bronchopneumonia, chronic drug abuse and alcoholism.  

The competent post-service medical evidence includes no 
opinion or other medical evidence linking the Veteran's 
bronchopneumonia, chronic drug abuse and alcoholism to his 
service.  They were not shown for many years after his 
separation from service.  The Federal Circuit has determined 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).    

Similarly, there is no competent medical evidence linking the 
Veteran's bronchopneumonia to his service-connected PTSD or 
GERD with irritable bowel syndrome.  As noted, the December 
2004 Board decision denied service connection for drug or 
alcohol abuse secondary to service-connected PTSD.  The 
appellant has no standing to attempt to reopen this claim, as 
such a claim was not pending at the Veteran's death.  
38 U.S.C.A. § 5121.   

The Board further notes that there is no competent medical 
evidence linking the Veteran's service-connected PTSD or GERD 
with irritable bowel syndrome to his death.  

The Board recognizes the contentions by the appellant that 
the Veteran's service-connected PTSD caused his chronic drug 
abuse and alcoholism, and prevented him from seeking medical 
treatment for his bronchopneumonia.  As a layperson, the 
appellant is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, her assertions cannot 
constitute competent medical evidence that a service-
connected condition was related to the Veteran's death.

In sum, the competent medical evidence demonstrates that the 
Veteran's death was not related to service or a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

If, as in the present case, the Veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to DIC benefits under 38 U.S.C.A. § 1318 
if, at the time of the Veteran's death, the Veteran had a 
service-connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death or had a service-connected disability 
rated totally disabling for five years or more following his 
separation from active military service.  38 U.S.C.A. § 1318.

In this case, the record reflects that the Veteran did not 
satisfy either statutory criteria for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  He did not have a 
service-connected disability rated totally disabling for five 
years or more following his separation from active military 
service.  He was evaluated as totally disabled since November 
8, 2001, less than ten years prior to his death.  As noted, a 
June 2002 rating decision granted TDIU, with an effective 
date of November 2001.    

Because the appellant does not meet the basic criteria under 
the law for eligibility for DIC benefits under 38 U.S.C.A. § 
1318, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal for DIC benefits under 38 U.S.C.A. § 1318 is 
denied as a matter of law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

DIC benefits under 38 U.S.C.A. § 1318 are denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


